DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20140218567) in view of Achilefu et al (Publication number: US 2014/0340287).  

As per claim 18, Han discloses
an image analysis section configured to designate a distribution of pixels whose charge is to be added and read out from among pixels an image sensor has ([0043-0050], The vertical binning adds two pixel values that are read out.); and 
a signal processing section configured to acquire data of a captured image in which an area of a region that is a unit from which charge is to be read out differs US_143830940v1_100809-0088365SC18146 depending upon a position by the designation ([00563-0056], Two pixels of the same color in different positions are weighted differently.).  
However, Han does not specifically show a plurality of pixels from the pixels are combined and read out as a single pixel.
In related art, Achilefu shows a plurality of pixels from the pixels are combined and read out as a single pixel (see paragraphs 55 and 56); (Pixel binning and temporal averaging may be used to improve SNR of goggle device 900. Pixel binning involves combining signals from a group of pixels in a spatial domain, which is analogous to increasing the number of photons that contribute to the detected signal. Binning improves the SNR estimate by the square root of the number of pixels binned. For instance, binning a neighborhood of 2 by 2 pixels improves the SNR by a factor of 2). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Achilefu in order to improve the SNR of the device (see Achilefu; paragraphs 55 and 56).

As per claim 19, Han discloses
an image processing apparatus including an image analysis section configured to designate a distribution of pixels whose charge is to be added and read out from among pixels an image sensor has ([0043-0050], The vertical binning adds two pixel values that are read out.), and 
a signal processing section configured to acquire data of a captured image in which an area of a region that is a unit from which charge is to be read out differs depending upon a position by the designation ([0053-0056], Two pixels of the same color in different positions are weighted differently.); 
the image sensor configured to supply a captured image to the signal processing section; and a display panel configured to display an image generated by the image processing apparatus using the captured image ([0051], A weight based binning image can be output.).
However, Han does not specifically show a plurality of pixels from the pixels are combined and read out as a single pixel.
In related art, Achilefu shows a plurality of pixels from the pixels are combined and read out as a single pixel (see paragraphs 55 and 56); (Pixel binning and temporal averaging may be used to improve SNR of goggle device 900. Pixel binning involves combining signals from a group of pixels in a spatial domain, which is analogous to increasing the number of photons that contribute to the detected signal. Binning improves the SNR estimate by the square root of the number of pixels binned. For instance, binning a neighborhood of 2 by 2 pixels improves the SNR by a factor of 2). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Achilefu into the teaching of Han in order to improve the SNR of the device (see Achilefu; paragraphs 55 and 56).

Claims 1-3, 6-10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba et al. (US 20160080645 A1) in view of Han in view of Achilefu et al (Publication number: US 2014/0340287).  
	
As per claim 1, Ohba discloses
designating a distribution of pixels ([0195-0197], Part of the image captured is selected for binning.), but fails to disclose whose charge is to be added and read out from among pixels an image sensor has and acquiring data of a captured image in which an area of a region that is a unit from which charge is to be read out differs depending upon a position by the designation 
However, Han discloses whose charge is to be added and read out from among pixels an image sensor has ([0043-0050], The vertical binning adds two pixel values that are read out.); and 
acquiring data of a captured image in which an area of a region that is a unit from which charge is to be read out differs depending upon a position by the designation ([0053-0056], Two pixels of the same color in different positions are weighted differently.). Ohba and Han are analogous art pertaining to image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use Han’s binning method. Han’s binning method would enable Ohba to continue displaying an image. 
However, Han and Ohba do not specifically show a plurality of pixels from the pixels are combined and read out as a single pixel.
In related art, Achilefu shows a plurality of pixels from the pixels are combined and read out as a single pixel (see paragraphs 55 and 56); (Pixel binning and temporal averaging may be used to improve SNR of goggle device 900. Pixel binning involves combining signals from a group of pixels in a spatial domain, which is analogous to increasing the number of photons that contribute to the detected signal. Binning improves the SNR estimate by the square root of the number of pixels binned. For instance, binning a neighborhood of 2 by 2 pixels improves the SNR by a factor of 2). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Achilefu into the teaching of Ohba and Han in order to improve the SNR of the device (see Achilefu; paragraphs 55 and 56).

As per claim 2, claim 1 is incorporated and Ohba in view of Han discloses
correcting a virtual image in which pixels of the captured image are arrayed uniformly to a display image in which region areas represented by one pixel in the captured image are equalized (Han, [0050]).  

As per claim 3, claim 2 is incorporated and Ohba discloses 
causing the corrected image to be displayed on a display panel ([0195-0197], The binned image is displayed on display apparatus.). 

As per claim 6, claim 2 is incorporated and Ohba in view of Han discloses
the correcting adjusts an area and an aspect ratio of all regions of the pixels to an area and an aspect ratio of a minimum region represented by one pixel in the data of the captured image acquired at the acquiring (Han, [0049-0050], The vertical binning would represent two pixels with one that has an adjusted area and aspect ratio compared to the two pixels.).  

As per claim 7, claim 2 is incorporated and Ohba discloses
generating an image that is different from the display image and in which the region areas represented by one pixel are equal by representing, in the data of the captured image, a region represented by a plurality of pixels neighboring with each other with one pixel value toUS_143830940v1_100809-0088361SC18146 reduce the number of pixels ([0195-0200], The stereo image is different from the display image due to binning.).  

As per claim 8, claim 7 is incorporated and Ohba in view of Han disclose
the generating represents a region represented by a plurality of pixels neighboring with each other with one pixel value by arithmetic operation same as arithmetic operation by which the region areas represented by one pixel in the acquired data of the captured image are made different (Han, [0043-0050]).  

As per claim 9, claim 7 is incorporated and Ohba in view of Han disclose
the generating adjusts an area and an aspect ratio of all regions of the pixels to an area and an aspect ratio of a maximum region represented by one pixel in the acquired data of the captured image (Han, [0049-0050], The vertical binning would represent two pixels with one that has an adjusted area and aspect ratio compared to the two pixels.).  .  

As per claim 10, claim 7 is incorporated and Ohba discloses
the correcting generates the display image from the captured image after demosaicing, and the generating decreases the number of pixels of the captured image before the demosaicing ([0195-0198], The displayed image 528 is generated after demosaicing and demosaicing occurs after the number of pixels is decreased from the stereo image 520.).  

As per claim 16, claim 3 is incorporated and Ohba discloses
the correcting stores data of pixels after correction in order into a memory, andUS_143830940v1_100809-0088364SC18146 the causing outputs, every time data of a predetermined number of pixels smaller than a total number of pixels of the display image are stored into the memory, the data to the display panel ([0195-0197], The demosaic images are stored in the frame memory with less pixels than the stereo image to be later displayed.).  

As per claim 17, claim 2 is incorporated and Ohba in view of Han discloses
the correcting carries out a demosaic process together with the correction by displacing each pixel of the captured image, which is acquired by the acquiring and in which each pixel has information of one color, for each color with a displacement vector that represents a displacement amount and a displacement direction of a pixel and is to be used to correct the virtual image to the display image in which the region areas represented by one pixel in the captured image are equalized, and by performing interpolation (Ohba, [0195-0198], The binning and demosaicing occur together., Han, [0044-0050], See Figs. 2B and 2C, Each pixel outputting one piece of color information. The interpolation unit would determine a displacement direction for the vertical and horizontal binning image.).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba et al., Achilefu, Han in view of Peng et al. (US 10902820 B2).

As per claim 4, claim 2 is incorporated and Ohba fails to disclose the correcting includes correction by referring to a displacement vector map that represents displacement vectorUS_143830940v1_100809-0088360SC18146 on an image plane or by calculating the displacement vectors, the displacement vectors being used to correct to the virtual image to the display image in which the region areas represented by one pixel in the captured image are equalized and representing a displacement amount and a displacement direction of pixels.
However, Peng discloses the correcting includes correction by referring to a displacement vector map that represents displacement vectorUS_143830940v1_100809-0088360SC18146 on an image plane or by calculating the displacement vectors, the displacement vectors being used to correct to the virtual image to the display image in which the region areas represented by one pixel in the captured image are equalized and representing a displacement amount and a displacement direction of pixels (Col. 11 lines 28 to 67 and Col. 12 lines 1 to 53, The ISD may shift an image or portion of an image by a displacement vector).  Ohba, Han, and Achilefu in view of Peng are analogous art pertaining to image display. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use Peng’s method of shifting images for display. The shifting of the image or portions of an image would help to prevent visual artifacts (Col. 1 lines 19 to 46).

As per claim 5, claim 4 is incorporated and Ohba in view of Peng disclose
the correcting increases the number of pixels by displacing the pixels by the displacement vectors and then performing interpolation (Peng, Col. 11 lines 28 to 67 and Col. 12 lines 1 to 67, The image shifting effectively increases the number of pixels per unit area and when the input image resolution is larger than the native resolution then each subframe would be generated by interpolation.).  

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba et al, Achilefu, Han in view of Iga et al. (US 20060061601).

As per claim 12, claim 1 is incorporated and Ohba fails to disclose the acquiring acquires data of rows of the captured image from an imaging apparatus at a timing indicated by a horizontal synchronizing signal and provides a period within which data is not to be acquired from within an active period of the horizontal synchronizing signal in response to the number of rows of pixels of the captured image.  
	However, Iga discloses the acquiring acquires data of rows of the captured image from an imaging apparatus at a timing indicated by a horizontal synchronizing signal and provides a period within which data is not to be acquired from within an active period of the horizontal synchronizing signal in response to the number of rows of pixels of the captured image ([0058], See Fig. 3, Periods of the TC1 are empty of data.). Ohba, Han, and Achilefu in view of Iga are analogous art pertaining to image display. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have empty portions of horizontal synchronizing signals that are active. The reduced periods of data would be due to the binning of the data with reduced rows. The empty periods would enable other processes to occur and save hardware resources ([0058]).

As per claim 13, claim 1 is incorporated and Ohba fails to disclose the acquiring acquires data of rows of the captured image from an imaging apparatus at a timing indicated by a horizontal synchronizing signal and provides a period within which data is not to be acquired from within an active period of a pixel clock in response to the number of pixels of each row.  
However, Iga discloses the acquiring acquires data of rows of the captured image from an imaging apparatus at a timing indicated by a horizontal synchronizing signal and provides a period within which data is not to be acquired from within an active period of a pixel clock in response to the number of pixels of each row ([0008, 0040, 0058], See Figs. 2 and 3, Periods of the TC1 are empty of data and would have associated pixel clock signals.). Ohba and Han in view of Iga are analogous art pertaining to image display. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have empty portions of horizontal synchronizing signals that are active. The reduced periods of data would be due to the binning of the data with reduced rows. The empty periods would enable other processes to occur and save hardware resources ([0058]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba et al., Han, Achilefu in view of Lee et al. (US 20060061601).

As per claim 14, claim 1 is incorporated and Ohba fails to disclose the acquiring acquires data of rows of the captured image from an imaging apparatus at a timing indicated by a horizontal synchronizing signal and adjusts a vertical blanking period in response to the number of rows of pixels of the captured image.  
	However, Lee discloses the acquiring acquires data of rows of the captured image from an imaging apparatus at a timing indicated by a horizontal synchronizing signal and adjusts a vertical blanking period in response to the number of rows of pixels of the captured image ([0133], The vertical blanking is adjusted.). Ohba, Han, and Achilefu in view of Lee are analogous art pertaining to image display. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the vertical blanking period due to reduced rows from binning. The adjusted vertical blanking would continue to enable display of images.

Allowable Subject Matter
Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/29/2022